El Juez Asociado Sr. Wolf
emitió la opinión del tribunal.
La corte inferior, después de oir' la prueba practicada sobre las cuestiones debatidas entre el demandante y la de-mandada, dictó sentencia a favor de esta última. El apelante alegó tanto en el juicio como en su alegato que debe presu-mirse la negligencia de la compañía puesto que la muerte del padre del demandante se debió a la caída de un alambre con corriente eléctrica. La prueba fué contradictoria y el apelante en el acto de la vista ante este tribunal bizo caso omiso de la cuestión relativa a la negligencia y alegó única-mente que la corte inferior cometió error admitiendo cierta prueba testifical que dió origen' a dicha contradicción en la prueba.
Julián Dávila era el padre del demandante Armando Dá-vila. Su muerte se debió a la conmoción que recibió al poner una de sus manos en contacto con uno de los alambres con corriente eléctrica de la compañía demandada. Al hacerse la investigación preliminar ante el juez municipal el día en que ocurrió el accidente, investigación idéntica a la que en los Estados Unidos practica el coroner, Leonardo Rodríguez, único testigo presencial del accidente prestó una declaración *645jurada en la qne expresó qne la muerte de Julián Dávila tuvo lugar al poner éste su mano izquierda para evitar que un alambre qne se caía chocara con su cuerpo en momentos en que estaba en una posición encorvada. Leonardo Rodríguez falleció con anterioridad a la celebración del juicio reducién-dose a escrito su declaración, la que fué admitida como prueba sin objeción alguna a pesar de qne no era de una persona próxima a morir o la declaración de un testigo fallecido pres-tada en un pleito anterior seguido por las mismas partes y era claramente inadmisible si se hubiera formulado objeción contra la misma. La demandada ofreció luego la declaración de dos testigos con el fin de probar qne Leonardo Rodríguez había hecho manifestaciones enteramente distintas a las que hizo ante el juez municipal. El demandante se opuso a la admisión de dicha prueba o parte de ella por ser de refe-rencia, y habiéndola admitido la corte, el demandante tomó' excepción en cuanto a uno de los testigos pero no con res-pecto al otro. Estos testigos declararon con el objeto de' probar que Rodríguez les había dicho que Dávila se había acercado por curiosidad al alambre que colgaba de un poste y al alcanzarlo y cogerlo para quitarlo del poste, falleció por la conmoción que recibió. Hubo prueba clara de peritos y fotografías con las que se trató de mostrar que el alambre con corriente estaba a una distancia de dos metros por ló - menos del suelo en el sitio en que Dávila recibió el choque; que dicho alambre se había roto y que la única parte que, tenía corriente era un pedazo cuyo extremo, inferior distaba unos dos metros de la tierra.
Convenimos con el apelante en que las declaraciones de l.os dos testigos eran inadmisibles por ser de referencia si' fueron propuestas con el solo fin de mostrar la forma en que ocurrió el accidente. Los autos, sin embargo, muestran va-rias cosas. Primera, que si bien el demandante se oponía, no tomó excepción alguna a la declaración del primer testigo. Segunda, que la demandada expresó por medio de su abogado que había permitido que se presentara la declaración de Ro-*646dríguez porque podía ser impugnada con la de otros testigos. Tercera, que existe una duda muy- grande con respecto al hecho de si las declaraciones de los dos testigos de la deman-dada fueron ofrecidas con algún otro fin que no fuera el de impugnar la veracidad de la declaración de Rodríguez. Cuarta, liay además otras pruebas que' demuestran el carácter de inverosímil que lleva consigo la declaración de Leonardo Rodríguez.
Se ha sugerido sin embargo, aunque no por el apelante, que las declaraciones de los testigos eran inadmisibles por no haberse expresado con qué objeto se presentaban, pues es una regla de evidencia que para que pueda presentarse prueba con respecto a manifestaciones hechas por un testigo y que son incompatibles, deberá primeramente llamársele su aten-ción acerca de las mismas y dársele una oportunidad para que las explique. .Sería suficiente contestación a este argumento el expresar que Rodríguez no fué nunca testigo en ningún juicio seguido por las partes en este pleito y por la materia objeto de la acción en controversia. Además, Rodríguez había muerto y era imposible que se le diera una oportunidad para hacer alguna explicación. Aun cuando hubiera sido testigo en algún juicio seguido por las partes, hay conflicto en las autoridades acerca de si puede presentarse prueba de impug-nación, pero creemos que la cuestión ha quedado resuelta en cuanto a esta jurisdicción en el caso El Pueblo v. Ruiz, 7 D. P. R., 128, en el que se consideraron como admisibles manifestaciones idénticas a las de este caso.
Sin embargo, la contestación principal a este argumento es que la objeción que se hizo a que se presentara la prueba de impugnación, no se fundó en que no se hubiera alegado el objeto de dicha prueba. La objeción según la especifi-cación que en ella se hizo fué que la declaración era de referencia. Esta era completamente distinta ,de la objeción de que no se había alegado un verdadero motivo para su pre-sentación. Las objeciones deberán ser específicas para que puedan surtir efecto al apelante. Falero et al. v. Falero, 15 *647D. P. R., 118; El Pueblo v. Asencio, 16 D. P. R., 359; El Pueblo v. Silva, 17 D. P. R., 607; Surís v. Quiñones, 17 D. P. R., 670. Teniendo en cnenta estos hechos, no creemos qne la corte cometió error al admitir las declaraciones de los dos tes-tigos de la demandada.
No liemos disentido la cnestión de res ipsa loquihir qne ha 'sido planteada en los alegatos porqne dicha doctrina solamente sería de aplicación en todo caso, despnés de qne se presentara prueba de qne la muerte en realidad oenrrió por haberse caído el alambre; y no mereciendo crédito la declaración de Bodrígnez no hay nada qne demnestre qne la muerte del cansante del demandante hnbiera tenido lngar por la caída del referido alambre. Debe confirmarse la sen-tencia.

Confirmada.

Jneces concnrrentes: Sres. Presidente Hernández, y Aso-ciado Aldrey.
Jneces disidentes: Sres. Asociados MacLeary y del Toro.